Case: 19-2433   Document: 30     Page: 1   Filed: 06/04/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                MICHAEL W. WILLIAMS,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2019-2433
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-2876, Judge Coral Wong Pi-
 etsch.
                 ______________________

                  Decided: June 4, 2020
                 ______________________

    J. BRYAN JONES, III, Lake Charles, LA, for claimant-
 appellant.

     ANN MOTTO, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by JOSEPH
 H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT EDWARD
 KIRSCHMAN, JR.; CHRISTINA LYNN GREGG, Y. KEN LEE,
Case: 19-2433      Document: 30    Page: 2     Filed: 06/04/2020




 2                                           WILLIAMS   v. WILKIE



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

     Before PROST, Chief Judge, REYNA and TARANTO, Circuit
                            Judges.
 PROST, Chief Judge.
     Michael Williams appeals from the decision of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”) denying him entitlement to a compensable
 rating for service-connected pulmonary tuberculosis
 (“PTB”). See Williams v. Wilkie, No. 18-2876, 2019 WL
3366777 (Vet. App. July 26, 2019) (“Decision”). Because we
 lack jurisdiction, we dismiss the appeal.
                               I
     Mr. Williams served in the U.S. Air Force from July
 1974 to June 1978. In November 1978, he was diagnosed
 with and treated for PTB. The United States Department
 of Veterans Affairs (“VA”) determined that the PTB was
 service connected and assigned him a 100% disability rat-
 ing. An August 1981 examination showed that Mr. Wil-
 liams’s PTB was inactive and asymptomatic. The VA,
 therefore, reduced his disability rating to zero.
     In June 2008, Mr. Williams filed a claim for service-
 connected hypertension, chronic obstructive pulmonary
 disease (“COPD”), bronchitis, and lung disease (emphy-
 sema). In August 2008, he amended his claim to include
 sleep apnea. He asserted that these were all related to his
 service-connected PTB. In April 2012, Mr. Williams under-
 went a medical examination in connection with his claim.
 The Board of Veterans’ Appeals (“Board”) deemed this
 medical examination inadequate for adjudication pur-
 poses. In April 2016, Mr. Williams underwent a second
 medical examination, which is central to this appeal.
Case: 19-2433      Document: 30    Page: 3    Filed: 06/04/2020




 WILLIAMS   v. WILKIE                                       3



     The April 2016 medical opinion stated, among other
 things, that Mr. Williams’s “current COPD/emphysema,
 sleep apnea and hypertension are not residuals of pulmo-
 nary tuberculosis, nor are they due to or caused by the Vet-
 eran’s pulmonary tuberculosis.” J.A. 62. It further stated
 that the “tuberculosis was treated and rendered inactive by
 1980–81; at that time there were no residual findings or
 symptoms at all. . . . COPD/emphysema is not a comp[l]ica-
 tion of treated tuberculosis” and “[s]ince the [tuberculosis]
 was rendered inactive by 1980–81, it could not have aggra-
 vated the above conditions.” J.A. 62. The VA, therefore,
 did not award Mr. Williams a compensable rating.
     Mr. Williams then appealed to the Board. As relevant
 to this appeal, the Board found that “the preponderance of
 the evidence is against the Veteran’s claims seeking service
 connection for COPD and emphysema.” J.A. 28. Accord-
 ingly, the Board affirmed the rating decision. J.A. 28.
      Mr. Williams then appealed the Board’s decision to the
 Veterans Court. He argued that the April 2016 medical
 examination was “inadequate” because it was “internally
 inconsistent” and “does not provide a rationale.” J.A. 15.
 The Veterans Court disagreed and affirmed the Board’s de-
 cision. 1 The Veterans Court reasoned that the April 2016
 medical opinion, “when read as a whole, . . . unambiguously
 concludes that [Mr. Williams]’s PTB is inactive with no
 chronic residuals.” Decision, 2019 WL 3366777, at *3.
     Mr. Williams now appeals, contending we have juris-
 diction under 38 U.S.C. § 7292(a).
                              II
     Under 38 U.S.C. § 7292 we have limited jurisdiction
 over an appeal from a Veterans Court’s decision. “Absent



     1   Other issues that were before the Veterans Court
 are not on appeal to us.
Case: 19-2433      Document: 30       Page: 4     Filed: 06/04/2020




 4                                              WILLIAMS   v. WILKIE



 a constitutional issue, this court is precluded from review-
 ing challenges to factual determinations or challenges to
 an application of law to fact.” King v. Shinseki, 700 F.3d
1339, 1345–46 (Fed. Cir. 2012). “Although this Court has
 jurisdiction to review a ‘rule of law,’ including a rule estab-
 lished by a judicial precedent of the Veterans Court, it may
 not review the application of law to the facts of a particular
 case.” Id. at 1346. In ascertaining whether we have juris-
 diction, “the mere recitation of a basis for jurisdiction . . . is
 not controlling; we must look to the true nature of the ac-
 tion.” Livingston v. Derwinski, 959 F.2d 224, 225 (Fed. Cir.
 1992).
                                III
     Mr. Williams contends that we have jurisdiction over
 his appeal because he is “raising a question of interpreta-
 tion of relevant law, [which is] a matter within the court’s
 jurisdiction.” Appellant’s Br. 2 (citing Madden v. Gober,
 125 F.3d 1477, 1480 (Fed. Cir. 1997)).
      In Madden, we determined that we had jurisdiction be-
 cause the appeal could be characterized as “raising a ques-
 tion of the interpretation of relevant law.” Madden,
125 F.3d at 1480 (emphasis added). Here, although Mr.
 Williams argues for an interpretation about what infer-
 ences constitute a “medical determination” under Acevedo
 v. Shinseki, 25 Vet. App. 286 (2012), such an interpretation
 is irrelevant to the outcome of this case. 2 As the Govern-
 ment points out, the Veterans Court, besides citing Acevedo
 in its apparent legal standard section, never applied
 Acevedo. See Appellee’s Br. 11. Instead, the Veterans
 Court made several statements refuting any notion that



     2   Mr. Williams and the Government appear to agree
 that Acevedo precludes the Board from making certain in-
 ferences that result in a medical determination. See Ap-
 pellant’s Br. 3; Appellee’s Br. 9–10, 13–14.
Case: 19-2433      Document: 30     Page: 5    Filed: 06/04/2020




 WILLIAMS   v. WILKIE                                        5



 inferences were made. For example, the Veterans Court
 noted that, “when read as a whole, the examination report
 unambiguously concludes that the appellant’s PTB is inac-
 tive with no chronic residuals.” Decision, 2019 WL
3366777, at *3. The Veterans Court further stated that
 “the examiner opined that the appellant’s COPD and em-
 physema were not residuals of PTB and were not caused by
 or aggravated by PTB, and provided a thorough rationale
 to support his conclusions.” Id. Nothing in Mr. Williams’s
 briefing persuades us that an interpretation of a rule of law
 articulated in Acevedo is relevant to this appeal. 3
      Accordingly, the true nature of this action asks us to
 review the adequacy of the medical examination. See, e.g.,
 Appellant’s Br. 6 (arguing that the medical opinion is “in-
 ternally inconsistent”). We therefore lack jurisdiction over
 Mr. Williams’s appeal and are compelled to dismiss it. See
 Prinkey v. Shinseki, 735 F.3d 1375, 1383 (Fed. Cir. 2013)
 (“[T]he sufficiency of a medical opinion is a matter beyond
 our jurisdictional reach, because the underlying question
 is one of fact.”); see also Anderson v. Shinseki, 558 F. App’x
 1031, 1032 (Fed. Cir. 2014) (rejecting appellant’s “attempt
 to frame [the] challenge as a question of law” to establish
 jurisdiction).
                        DISMISSED
                            COSTS
     The parties shall bear their own costs.




     3   Mr. Williams did not submit a reply brief.